          CASE 0:20-cv-01770-MJD-LIB Doc. 13 Filed 03/02/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

                             *********************


Cornerstone Church of Alexandria, et al.,                   Civil No. 20-1770 (MJD/LIB)

       Plaintiffs,
                                                     PRETRIAL SCHEDULING ORDER
v.

Tim Walz, et al.,

       Defendants.

                             *********************

       In accordance with the provisions of Rule 16, Federal Rules of Civil Procedure, and the

Local Rules of this Court, to administer the course of this litigation in a manner which promotes

the interests of justice, economy and judicial efficiency, the following Pretrial Schedule will

govern these proceedings. The Schedule may be modified only upon formal Motion and a

showing of good cause as required by Local Rules 7.1 and 16.3.

       Counsel shall also comply with the Electronic Case Filing Procedures For the District

of Minnesota, pursuant to Order Adopting Electronic Case Filing, dated May 13, 2004.

       THEREFORE, It is –

       ORDERED:

                                                I.

       That all pre-discovery disclosures required by Rule 26(a)(1) shall be completed on or

before March 10, 2021. The period during which the parties must conduct all discovery (whether

fact or expert) shall terminate on November 1, 2021. 1 Disputes with regard to pre-discovery


1
       See Local Rule 16.2(d)(3) of the United States District Court For The District of Minnesota
Local Rules.
          CASE 0:20-cv-01770-MJD-LIB Doc. 13 Filed 03/02/21 Page 2 of 5




disclosures or discovery shall be called immediately to the Court’s attention by the making of an

appropriate Motion, and shall not be relied upon by any party as a justification for not adhering to

this Pretrial Scheduling Order. No further or additional discovery shall be permitted after the

above date except upon motion and by leave of the Court for good cause shown, and any

independent Stipulations or agreements between counsel which contravene the provisions of this

Order will not be recognized. However, upon agreement of counsel, or with leave of the Court,

depositions in lieu of in-Court testimony may be taken after the close of discovery.

                                                II.

       That all Motions which seek to amend the pleadings or add parties must be filed and the

Hearing thereon completed on or before March 31, 2021. 2

                                                III.

       That all other nondispositive Motions shall be filed and the Hearing thereon completed

prior to December 1, 2021, by calling Jennifer Beck at 218-529-3520, Courtroom Deputy for

Magistrate Judge Leo I. Brisbois. All nondispositive Motions shall be scheduled, filed and served

in compliance with Local Rule 7.1(a) and (b) of the Electronic Case Filing Procedures For The

District of Minnesota. No discovery Motion shall be heard unless the moving party complies with

the requirements of Local Rule 37.1.

                                                IV.

       A Settlement Conference pursuant to Local Rule 16.5(b) in the above-entitled matter will

be set before Magistrate Judge Leo I. Brisbois, for some time in February 2022, at 10:00 a.m.

in Courtroom No. 2, Edward J. Devitt Federal Building and U.S. Courthouse, 118 South Mill



2
       This deadline does not apply to motions to amend pleadings to assert a claim for punitive
damages. Motions which seek to assert claims for punitive damages must be filed and the Hearing
thereon completed prior to the discovery deadline in Paragraph I.
                                                2
          CASE 0:20-cv-01770-MJD-LIB Doc. 13 Filed 03/02/21 Page 3 of 5




Street, Fergus Falls, Minnesota. A separate Notice of this Settlement Conference shall be issued

outlining the parties’ obligations for preparation and for appearance of the Conference.

                                                 V.

        That no more than twenty-five (25) Interrogatories (counted in accordance with

Rule 33(a), Federal Rules of Civil Procedure), twenty-five (25) Requests for Production (pursuant

to Rule 34), and ten (10) Requests for Admissions (pursuant to Rule 36), shall be served by any

side.

                                                 VI.

        That no more than five (5) depositions (excluding expert depositions) shall be taken by any

side without prior Order of the Court.

                                                VII.

        That within the foregoing period allotted for discovery, but no later than the dates set forth

below, the parties shall retain and disclose to opposing counsel all persons they intend to call as

expert witnesses at trial. 3 Each party’s disclosure shall identify each expert and state the subject

matter on which the expert is expected to testify. The disclosure shall be accompanied by a written

report prepared and signed by the expert witness. 4 As required by Rule 26(a)(2)(B), Federal Rules

of Civil Procedure, the report shall contain:

               a.      The qualifications of the witness, including a list of all
                       publications authored by the witness within the preceding 10
                       years;

               b.      The compensation to be paid for the study and testimony;




3
       This includes any witnesses who were retained for purposes of conducting an examination
pursuant to Rule 35.
4
       If no written report is required by Rule 26(a)(2)(B), the disclosures shall still comply with
Rule 26(a)(2)(C).
                                                 3
          CASE 0:20-cv-01770-MJD-LIB Doc. 13 Filed 03/02/21 Page 4 of 5




               c.      A listing of any other cases in which the witness has testified
                       as an expert at trial or by deposition within the preceding
                       four years;

               d.      A complete statement of all opinions to be expressed and the
                       basis and reasons therefor;

               e.      The data or other information considered by the witness in
                       forming the opinions; and

               f.      Any exhibits to be used as a summary of or support for the
                       opinions.

       The Plaintiff’s disclosures shall be made on or before August 31, 2021. The Defendants’

disclosures shall be made on or before October 1, 2021.

                                               VIII.

       The parties do contemplate taking expert depositions. No more than two (2) experts may

be deposed by any party without prior Order of the Court.

                                                IX.

       That each party shall fully supplement all discovery responses according to Rule 26(e),

Federal Rules of Civil Procedure. Any evidence responsive to a discovery request which has not

been disclosed on or before the discovery cutoff or other dates established herein, except for good

cause show, shall be excluded from evidence at trial.

                                                 X.

       All dispositive motions shall be filed by the moving party on or before January 1, 2022.5

All dispositive motions shall be scheduled, filed and served in compliance with the Electronic Case

Filing Procedures for the District of Minnesota and in compliance with Local Rule 7.1. Counsel


5
        The parties should attempt to schedule dispositive motions after all discovery has been
completed and to schedule all dispositive motions for the same hearing and should strive to avoid
duplication in their briefing. If the parties believe early or piecemeal dispositive motion practice
is necessary, they should seek permission of the District Judge.

                                                 4
          CASE 0:20-cv-01770-MJD-LIB Doc. 13 Filed 03/02/21 Page 5 of 5




shall schedule the hearing by calling Gerri Rishel, Judge Davis’ Courtroom Deputy, at 612-664-

5070.

        When a motion, response or reply brief is filed on ECF, two (2) paper courtesy copies of

the pleading and all supporting documents shall be mailed or delivered to Gerri Rishel, Courtroom

Deputy, at the same time as the documents are posted on ECF. If the moving papers are more than

one inch combined, the papers should be provided in a tabbed, three-ring notebook.

                                                XI.

        That this case shall be ready for Trial on May 1, 2022 6, or 30 days after the Court renders

its Order on any dispositive motion (whichever is later), at which time the case will be placed on

the Court’s NON-JURY trial calendar. That the anticipated length of Trial is one (1) week.

                                                      BY THE COURT:


DATED: March 2, 2021                                  s/Leo I. Brisbois
                                                      Leo I. Brisbois
                                                      U.S. MAGISTRATE JUDGE




6
        THIS DATE IS NOT A TRIAL SETTING DATE. The parties will be notified by the
Calendar Clerk of the assigned Judge to a case by way of a Notice of Trial as to when this case
will be placed on the Trial Calendar. The above date is merely a notice to all parties to consider
the case ready for trial as of this date. DO NOT PREPARE FOR TRIAL UNTIL NOTIFIED.
                                                5
